Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered July 21, 2003, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove the “remains unlawfully” element of burglary in the first degree (Penal Law § 140.00 [5]; § 140.30 [1]). Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The prosecution produced sufficient evidence from which a rational jury could infer that the defendant unlawfully remained in the victims’ house (see People v Acosta, 273 AD2d 318 [2000]; People v Burnett, 205 AD2d 792 [1994]). Schmidt, J.P., Krausman, Luciano and Covello, JJ., concur.